Case 2:20-cv-10878-ODW-GJS Document 13 Filed 04/13/21 Page 1 of 3 Page ID #:41



1    Michael Machat, Esq. SB#109475
     MACHAT & ASSOCIATES, P.C.
2    8730 W. Sunset Blvd., Suite 250
     West Hollywood, California 90069
3    Telephone: (310) 860-1833
     Email: michael@machatlaw.com
4
     David A. Randall (SBN 156722)
5    dave@hdmnlaw.com
     Ehab Samuel (SBN 228296)
6    esamuel@hdmnlaw.com
     HACKLER DAGHIGHIAN MARTINO & NOVAK P.C.
7    10900 Wilshire Blvd., Suite 300
     Los Angeles, CA 90024
8    Tel.: (310) 887-1333
     Fax: (310) 887-1334
9
     Attorneys for Plaintiff
10   Vampire Family Brands, LLC
11   [Additional Counsel on Signature Block]
12
13                            UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
15
16   VAMPIRE FAMILY BRANDS, LLC,                CASE NO. 2:20-CV-10878
17
                          Plaintiff,
18
           v.                                   STIPULATED DISMISSAL WITH
19                                              PREJUDICE
     THE HERSHEY COMPANY ET AL.,
20
                          Defendants.
21
22
23         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff VAMPIRE
24   FAMILY BRANDS, LLC and Defendant THE HERSHEY COMPANY, having
25   reached a mutually satisfactory resolution of the matter, hereby stipulate and agree,
26   through their respective undersigned counsel, that the above-captioned action be and
27   hereby is dismissed with prejudice, and without costs and disbursements or attorneys’
28   fees to any party.


                           STIPULATED DISMISSAL WITH PREJUDICE
Case 2:20-cv-10878-ODW-GJS Document 13 Filed 04/13/21 Page 2 of 3 Page ID #:42



1                                 Respectfully submitted,
2
3
     Dated: April 13, 2021        /s/Michael Machat
4                                 Michael Machat, SB#109475
                                  MACHAT & ASSOCIATES, P.C.
5                                 8730 W. Sunset Blvd., Suite 250
                                  West Hollywood, California 90069
6                                 Telephone: (310) 860-1833
                                  Email: michael@machatlaw.com
7
                                  David A. Randall (SBN 156722)
8                                 dave@hdmnlaw.com
                                  Ehab Samuel (SBN 228296)
9                                 esamuel@hdmnlaw.com
                                  HACKLER DAGHIGHIAN MARTINO &
10                                NOVAK P.C.
                                  10900 Wilshire Blvd., Suite 300
11                                Los Angeles, CA 90024
                                  Tel.: (310) 887-1333
12                                Fax: (310) 887-1334
13                                ATTORNEYS FOR PLAINTIFF
14
15
16
17                                Respectfully submitted,

18
19   Dated: April 13, 2021        /s/Oscar Ramallo
20
                                  Oscar Ramallo, SB#241487
                                  ARNOLD & PORTER KAYE SCHOLER LLP
21
                                  oscar.ramallo@arnoldporter.com
                                  777 South Figueroa Street, 44th Floor
22
                                  Los Angeles, CA 90017-5844
                                  Telephone: (213) 243-4000
23
                                  FACSIMILE: (213) 243-4199
                                  ATTORNEYS FOR DEFENDANT
24
25
26
27
28

                                        2
                      STIPULATED DISMISSAL WITH PREJUDICE
Case 2:20-cv-10878-ODW-GJS Document 13 Filed 04/13/21 Page 3 of 3 Page ID #:43



1                      LOCAL RULE 5-4.3.4(a)(2)(i) ATTESTATION
2          I, Michael Machat, attest that all other signatories listed, and on whose behalf
3    the filing is submitted, concur in the filing’s content and have authorized the filing.
4
5

6
                                              /s/Michael Machat
7                                               Michael Machat
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         3
                       STIPULATED DISMISSAL WITH PREJUDICE
